Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2018 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action. Foreign Patent Document BJ** has been updated to include Patentee and Non Patent Literature CN** has been updated to include date and page numbers.


Withdrawn Rejections
The rejection of claims 2-11 and 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 16, 26 and 27 of U.S. Patent No. 10813866 (herein '866) is withdrawn because a Terminal Disclaimer was filed 5/25/2021 for U.S. Patent 10813866 (Approved 5/25/2021).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The Double Patenting Rejection made in the Non-Final Rejection filed 1/17/2021 is overcome with the Terminal Disclaimer filed 5/25/2021.
Mougin (W02010001041, referenced English language translation: US 20110189118) does not teach a cosmetic composition comprising the monomeric compounds of Formula (I) as instantly claimed. Beijer (J. Am. Chem. Soc. 1998, p.6761) and Hoore-Van Gemert (W02008063057), as a whole, teach providing uredopyimidones functionality as building blocks to form supramolecular polymers. Thus, one of ordinary skill in the art would not have been motivated to purposely modify Mougin in accordance with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                       


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626